Citation Nr: 9906042	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to September 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Roanoke, Virginia RO.  

The Board notes that, in his substantive appeal, the veteran 
requested to appear personally at a local VA office before 
the Board.  In accordance with that request, the veteran was 
subsequently scheduled to appear before a Board Member, at 
the RO, on November 20, 1997.  In a statement received by the 
RO on November 12, 1997, the veteran advised the RO that he 
wanted to postpone his hearing until after the first of the 
year.  No reason for the request was noted.  The record does 
not reflect that any hearing before a Member of the Board was 
conducted.  Thereafter, the claims file was transferred to 
the Board in Washington, DC.  Pursuant to the applicable 
regulation, a request for a change in a hearing date may be 
made at any time up to two weeks prior to the scheduled date 
of the hearing if good cause is shown.  Such requests must be 
made in writing, must explain why a new hearing date is 
necessary, and must be filed with the VA office of the 
official who signed the notice of original hearing date.  38 
C.F.R. § 20.704(c) (1998).  As noted above, the veteran's 
request was made eight days before the scheduled hearing date 
and no good cause was indicated.  Also, as noted by the RO in 
its October 1997 correspondence, following a failure to 
appear, and without a timely filed request for postponement, 
the veteran must submit a motion for new hearing within 15 
days of the originally scheduled hearing date demonstrating 
good cause for failure to appear at the original hearing and 
failure to submit a timely request for postponement.  The 
veteran has not submitted such a motion, and the Board will 
consider his hearing request withdrawn.  38 C.F.R. 
§ 20.704(d) (1998).

The Board also notes that correspondence received from the 
veteran in December 1998 includes a reference to an attached 
photograph of disfigurement from a skin disorder.  This new 
evidence was submitted more than 90 days after notice of 
submission of the appellate record to the Board and the 
veteran has not shown good cause for the delay in the 
submission of it.  Under the circumstances, the Board will 
not consider this new evidence and it is referred to the RO 
as an application to reopen the claim for service connection 
for a skin disorder and appropriate action.  38 C.F.R. 
§ 20.1304(b)(1) (1998).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
skin disorder is not accompanied by any medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for a 
skin disorder is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

No complaints or findings of a skin disorder were noted on a 
June 1955 enlistment examination.  The veteran was found to 
be physically qualified for enlistment.

Service medical records dated in November 1955 indicate that 
the veteran was seen with complaints of dry, itchy skin-
especially over the legs and arms-for two weeks.  The 
veteran indicated that his skin problems began after changing 
into a wool winter uniform.  Service medical records note 
that after two weeks of treatment, the skin problem appeared 
to improve.

A November 1956 service medical record notes the veteran's 
complaints of dry, itchy skin on his legs since changing into 
his winter uniform.  The examiner recommended lining the 
veteran's wool uniform with silk.

An October 1957 service medical record notes the veteran's 
complaints of a rash on his hands.  He noted that every year 
when he changed into his winter uniform he has a rash for a 
few weeks.  Assessment was papulosquamous eruption in patches 
on the dorsum of the hands only.

A September 1958 re-enlistment examination report is negative 
for complaints or findings of a skin disorder.  The veteran 
was found to be physically qualified for re-enlistment.

A discharge examination was conducted in September 1964.  
Diagnosis included tinea versicolor over the chest, not 
considered disqualifying.  The veteran was found to be 
physically qualified for discharge  

The veteran's claim for disability compensation was submitted 
in January 1995.  He reported that he had been treated by a 
private physician in 1990 for a skin condition.  In March 
1995, the RO advised the veteran to submit medical evidence 
of treatment for his skin condition following service.  No 
further medical evidence has been submitted by the veteran.

Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a skin disorder is not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Veteran's 
Appeals noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the case at hand, the veteran has not presented any 
medical evidence of a current skin disorder.  The veteran has 
maintained that he has a skin disorder that was incurred in 
service.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No competent medical evidence has been presented 
which tends to prove that the veteran has any current skin 
disorder that is related to service.  Without competent 
evidence showing that the veteran presently experiences 
disability which has a nexus to service, his claim may not be 
considered well grounded and therefore must be denied.  
Brammer, supra.


ORDER

Entitlement to service connection for a skin disorder is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

- 4 -


